Citation Nr: 0304909	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-16 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee





THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a right eye injury with scarring of the iris and 
traumatic cataract. 





REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee.


FINDING OF FACT

In March 2003, prior to the promulgation of a decision in the 
appeal but subsequent to the filing of a substantive appeal, 
the Board received in writing from the veteran notice that he 
was withdrawing his appeal of the issue of an increase rating 
for residuals of a right eye injury.


CONCLUSION OF LAW

The regulatory criteria for withdrawal of the appeal of the 
issue of an increase rating for residuals of a right eye 
injury have been met.  38 C.F.R. § 20.204 (b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including enhanced duties to notify and to 
assist, which are codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Where as here, the Board does not reach the 
merits of the appeal, the VCAA has no effect because the law, 
not the underlying facts or development of the facts, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 

Withdrawal of the Appeal 

In a September 1999 rating decision, the RO continued the 10 
percent rating for residuals of a right eye injury.  The 10 
percent rating had been in effect since October 1997.  The 
veteran then filed a notice of disagreement.  After 
additional evidence was received, including a report of VA 
examination, the RO proposed to reduce the rating and 
notified the veteran of the proposal.  In an August 2000 
rating decision, the RO reduced the rating to 0 percent, 
effective from November 2000.  The statement of the case 
addressed the reduction from 10 percent to 0 percent.  The 
veteran filed a substantive appeal in August 2000.  On review 
by a Decision Review Officer, a 10 percent rating was 
assigned from the date of the reduction.  The veteran was 
notified of the Decision Review Officer's decision in a 
supplemental statement of the case. 

In a written document, received in March 2003, the veteran 
informed the Board that he wished to stop the appeal because 
VA reinstated the 10 percent rating and paid him back to 
November 2000, therefore, he was dropping the appeal.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant.  38 
C.F.R. § 20.204(c).  As the veteran has complied with the 
regulatory criteria for withdrawal of the appeal, the Board 
does not have jurisdiction to review the appeal.

                                                                                             
(Continued on next page)


ORDER

The appeal of the issue of an increase rating for residuals 
of a right eye injury is dismissed.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

